 1                                                       THE HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9 MICHELE DESOER,                                         Case No.: 2:19-cv-01223-MLP
10                     Plaintiff,
                                                           STIPULATED MOTION AND ORDER
11          v.                                             TO STAY
12 CAPITAL ONE FINANCIAL CORPORATION;
   AMAZON WEB SERVICES, INC.,
13
                 Defendants.
14

15

16                                            STIPULATION

17          Pursuant to LCR 7(d)(1) and LCR 10(g), the parties hereby request that the Court stay all

18 proceedings and deadlines in this action pending resolution of the motions for transfer and

19 consolidation under 28 U.S.C. § 1407 that are currently pending before the Judicial Panel on

20 Multidistrict Litigation (“JPML”). The JPML will hear oral argument on the Section 1407 motions

21 on September 26, 2019, and Defendants Amazon Web Services, Inc. (“Amazon”) and Capital One

22 Financial Corporation (“Capital One”) anticipate an order regarding transfer and consolidation of

23 this case and other related cases to be issued shortly thereafter. Counsel for Plaintiff has advised

24 that Plaintiff agrees to the requested stay.

25          This case is one of over 50 putative class actions filed in connection with the cyber incident

26 that Capital One announced on July 29, 2019. Plaintiff filed the Complaint in this case on

27 August 5, 2019; Amazon was served on August 7, 2019; and Amazon’s deadline to answer or

28 respond to the Complaint is currently August 28, 2019.


     ORDER GRANTING STIPULATED                       -1-
     MOTION TO STAY
 1          On July 31, 2019, plaintiffs in a related case pending in this District, Fadullon v. Capital

 2 One Financial Corporation, et al., Case No. 2:19-cv-01189 (W.D. Wash., filed July 30, 2019),

 3 filed a motion for consolidation and transfer under 28 U.S.C. § 1407 with the JPML in In re Capital

 4 One Consumer Data Breach Litigation, MDL No. 2915 (J.P.M.L. July 31, 2019) (“In re Capital

 5 One”). See In re Capital One, Dkt. No. 1. That motion seeks to have related actions arising out

 6 of the Capital One cyber incident, including this case, consolidated with the Fadullon case and

 7 transferred to this District for pretrial proceedings. Subsequently, plaintiffs in other related cases

 8 have filed briefs in the In re Capital One matter that support transfer and consolidation, but seek

 9 other transferee courts, including the Eastern District of Virginia, the District for the District of
10 Columbia, and the Northern District of California. Numerous notices of related actions have also

11 been filed in In re Capital One, and additional related cases continue to be filed and are in the

12 process of being noticed to the JPML as potential tag-along actions.

13          Given that over 50 putative class actions have been filed, all related to the same underlying

14 event and asserting the same or substantially similar factual allegations, the JPML is highly likely

15 to grant the motions for transfer and consolidation. If it does, to conserve the parties’ resources

16 and promote judicial economy, this case will be consolidated with the other putative class actions

17 for centralized pretrial proceedings in a single transferee court. Under these circumstances,

18 “[c]ourts frequently grant stays pending a decision by the MDL Panel regarding whether to transfer

19 a case.” Good v. Prudential Ins. Co. of Am., 5 F.Supp.2d 804, 809 (N.D. Cal. 1998); see Short v.

20 Hyundai Motor Am. Inc., No. C19-0318JLR, 2019 WL 3067251 (W.D. Wash. July 12, 2019)

21 (granting stay pending JPML’s resolution of Section 1407 motion); Gonzalez v. Merck & Co., No.

22 CV-07-3034-LRS, 2007 WL 2220286, at *2 (E.D. Wash. Aug. 2, 2007) (granting defendant’s

23 motion to stay pending transfer decision and noting that “well settled case law . . . dictates a stay

24 should be granted to promote judicial economy”); Rivers v. Walt Disney Co., 980 F. Supp. 1358,

25 1362 (C.D. Cal. 1997) (granting stay pending JPML’s ruling because “a majority of courts have

26 concluded that it is often appropriate to stay preliminary pretrial proceedings while a motion to

27 transfer and consolidate is pending with the MDL Panel”); Bonefant v. R.J. Reynolds Tobacco Co.,

28 No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla. July 31, 2007) (“[I]t is common practice


     ORDER GRANTING STIPULATED                       -2-
     MOTION TO STAY
 1 for courts to stay an action pending a transfer decision by the JPML.”). In fact, Capital One has

 2 already successfully moved to stay over 20 cases related to the cyber incident. See, e.g., Heath, et

 3 al. v. Capital One Financial Corp., et al., 3:19-cv-555-JAG, Dkt. No. 14 (E.D. Va. Aug. 16, 2019)

 4 (order staying nine related cases pending decision from the JPML); Hilker v. Capital One

 5 Financial Corp., et al., No. 1:19-cv-995-RDA-JFA Dkt. No. 15 (E.D. Va. Aug. 16, 2019) (order

 6 staying related case pending decision from the JPML); Francis v. Capital One Financial Corp.,

 7 No. 8:19-cv-1898 (M.D. Fla. Aug. 21, 2019), ECF No. 11 (same); Berger v. Capital One Financial

 8 Corp., No. 1:19-cv-2298 (D.D.C. Aug. 22, 2019) (same). Motions to stay are currently pending

 9 in other cases, and Capital One—along with AWS in the cases where it is named as a defendant—
10 will continue to seek stays in additional related cases.

11          Here, too, a short stay of proceedings until the JPML resolves the pending Section 1407

12 motions will promote judicial economy and sound judicial administration, avoid duplicative

13 pretrial proceedings and potentially inconsistent pretrial rulings, and prevent prejudice to all

14 parties. The stipulated stay is not intended to prevent this District Court from relating or

15 coordinating this action with other related matters filed in this District of its own volition during

16 the pendency of the JPML proceedings.

17          IT IS SO STIPULATED.

18 DATED this 28th day of August, 2019            Respectfully submitted,
19
                                                  By: s/ Jeffrey A. Ware
20                                                Jeffrey A. Ware, WSBA No. 43779
21                                                FENWICK & WEST LLP
                                                  1191 Second Avenue, 10th Floor
22                                                Seattle, WA 98101
                                                  Tel: (206) 389-4510
23                                                Fax: (206) 389-4511
                                                  Email: jware@fenwick.com
24
                                                  Attorneys for Amazon Web Services, Inc.
25

26

27

28


     ORDER GRANTING STIPULATED                      -3-
     MOTION TO STAY
 1                               Stipulation agreed to by:
 2                               By: s/Steven A. Miller
                                 Steven A. Miller, WSBA No. 30388
 3                               By: s/Daniel J. Oates
                                 Daniel J. Oates, WSBA No. 39334
 4                               By: s/Kellen A. Hade
                                 Kellen A. Hade, WSBA No. 44535
 5
                                 MILLER NASH GRAHAM & DUNN LLP
 6                               Pier 70, 2801 Alaskan Way, Suite 300
                                 Seattle, WA 98121-1128
 7                               Tel: (206) 624-8300
                                 Fax: (206) 340-9599
 8                               Email: steve.miller@millernash.com
                                         dan.oates@millernash.com
 9                                       kellen.hade@millernash.com
10                               Attorneys for Capital One Financial Corporation
11
                                 By: s/ Amanda M. Steiner
12
                                 Amanda M. Steiner, WSBA #29147
13
                                 TERRELL MARSHALL LAW GROUP PLLC
14                               936 North 34th Street, Suite 300
                                 Seattle, Washington 98103
15                               Tel: (206) 816-6603
                                 Email: asteiner@terrellmarshall.com
16

17                               Laurence D. King, (admitted pro hac vice)
                                 lking@kaplanfox.com
18                               Matthew George, (admitted pro hac vice)
                                 mgeorge@kaplanfox.com
19                               Mario M. Choi, (admitted pro hac vice)
                                 mchoi@kaplanfox.com
20
                                 KAPLAN FOX & KILSHEIMER LLP
21                               350 Sansome Street, Suite 400
                                 San Francisco, California 94104
22                               Tel: (415) 772-4700
                                 Fax: (415) 772-4707
23

24                               Marc A. Wites, (admitted pro hac vice)
                                 mwites@witeslaw.com
25                               WITES LAW FIRM
                                 4400 North Federal Highway
26                               Lighthouse Point, Florida 33064
                                 Tel: (954) 933-4400
27

28                               Attorneys for Plaintiff and the proposed Class and
                                 Subclass

     ORDER GRANTING STIPULATED     -4-
     MOTION TO STAY
 1                 ORDER GRANTING STIPULATED MOTION TO STAY

 2

 3        IT IS SO ORDERED.

 4        Dated this 29th day of August, 2019.

 5

 6
                                                       A
 7                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER GRANTING STIPULATED                   -5-
     MOTION TO STAY
